Citation Nr: 1111246	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for essential hypertension.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This case was previously before the Board in November 2009 when it was remanded for further development.  

The issue of entitlement to service connection for essential hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea is not manifested as a result of the Veteran's period of active service.

2.  A low back disorder is not manifested as a result of the Veteran's period of active service and was not manifested to a compensable degree within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the establishment of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110,1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in March 2005 and March 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in October 2008 and November 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted relevant private treatment records from CarePlus, Henry Ford Hospital Health System, and Drs. C.L. and S.S.  The appellant was afforded VA medical examinations in August 2003 and April 2010.

In November 2009 the Board remanded the claims for the Veteran to be afforded a VA medical examination.  The Board ordered that the examiner discuss the manifestations of the Veteran's disabilities and render an opinion regarding the etiology of the Veteran's disabilities.  Pursuant to the Board's November 2009 remand the Veteran was afforded a VA medical examination in April 2010.  The examiner commented upon the manifestations of the Veteran's disabilities and rendered an opinion regarding the etiology of these disabilities.  As such, the Board finds that there has been substantial compliance with the orders of the November 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for arthritis may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  He contends that his flashbacks and nightmares regarding service contribute to his sleep apnea.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any sleep disorder.

In a February 2003 private treatment note, the Veteran was diagnosed with sleep apnea.

In August 2003 the Veteran was afforded a VA examination during which he reported that he had been diagnosed with sleep apnea two years earlier, and that he was prescribed a continuous positive airway pressure (CPAP) machine.

The Veteran's claims file contains an August 2003 VA examination report that indicates that the Veteran has been diagnosed with a history of sleep apnea, presently using CPAP machine.  After examination the Veteran was diagnosed with a history of sleep apnea with current use of a CPAP machine.  The examiner, however, did not offer a nexus opinion regarding whether the disability had its onset in service or within one year of service, and also indicated that the Veteran's claims file was not available for review in connection with the examination and report.  

The Veteran was afforded a VA examination in April 2010.  He reported that his sleep apnea began in 2001.  He stated that he had snoring several years prior to the examination that was noticed by his wife.  He could not recall having any symptoms in service.  The Veteran was noted to be diagnosed with sleep apnea in 2001 and to be prescribed a CPAP machine.  Subsequently, the Veteran underwent gastric bypass surgery and lost 130 pounds.  Thereafter, he was not recommended for a CPAP or bi-level positive airway pressure (BIPAP) machine.  Physical examination of the Veteran revealed no evidence of congestive heart failure or pulmonary hypertension, heart sounds present at S1 and S2, no extra heart sounds, regular rhythm, and point of maximal impact (PMI) at the 5th intercostal space (ICS), midclavicular line (MCL).  The Veteran had no evidence of abnormal breath sounds, was normal between asthma attacks, had normal diaphragm excursion, and had normal chest expansion.  There were no conditions that may be associated with pulmonary restrictive disease, no chest wall scarring, no deformity of the chest wall, and no signs of significant weight loss or malnutrition.  An X-ray of the chest were normal.  After physical examination the Veteran was diagnosed with sleep apnea and rendered the opinion that the Veteran's sleep apnea was less likely as not related to the Veteran's active service.  The examiner provided the rationale that the Veteran's service treatment records did not reveal any complaint or treatment for any sleep apnea.

The Board finds that entitlement to service connection for sleep apnea is not warranted.  The Board acknowledges that the Veteran is diagnosed with sleep apnea and has been treated with a CPAP machine.  The Veteran's service treatment records do not reveal any sleep apnea or other breathing condition.  In addition, the Veteran does not indicate that he had any symptoms of sleep apnea until 2001, many years after separation from service.  Upon examination in April 2010, the examiner acknowledged the Veteran's reports of symptomology for several years prior to the examination and, after physical examination, diagnosed the Veteran with sleep apnea.  However, the examiner rendered the opinion that the Veteran's sleep apnea was less likely than not related to the Veteran's active service because there was no evidence of any complaint of or treatment for sleep apnea in the Veteran's service treatment records.  
The Board recognizes the Veteran's contentions that he has had sleep apnea since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of sleep apnea, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of sleep apnea) and post-service treatment records (showing no competent medical evidence linking sleep apnea to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current sleep apnea that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

In light of the lack of any evidence of any symptoms of sleep apnea since service and a preponderance of the evidence against a finding that the Veteran's sleep apnea is associated with the Veteran's active service, the Board finds that entitlement to service connection for sleep apnea is not warranted and, therefore, must be denied.

Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  He  reports that he had back pain in service but did not go to sick call for the condition.  In addition, the Veteran states that he has had back pain off and on since service.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any low back disorder.

In March 1996 the Veteran was diagnosed with acute lumbago.  In February 2003 the Veteran was diagnosed with degenerative arthritis of the lumbar spine.

In August 2003 the Veteran was afforded a VA examination.  He reported that he did not have any low back pain at the time of the examination.  The pain was noted to recur intermittently and can go to a level 8 out of 10.  He stated that the pain was worse early on waking but improved during the daytime.  His pain was precipitated by doing yard work, twisting, or sleeping the wrong way.  His pain was alleviated by taking Advil.  The Veteran reported a fall three or four months prior to the examination and reported no injury or surgery to his low back.  X-rays of the lumbar spine revealed lumbar spondylosis.  After physical examination the Veteran was diagnosed with lumbar spondylosis.  However, the examiner did not render an opinion regarding the etiology of the Veteran's disorder.

In April 2010 the Veteran was afforded a VA examination during which he reported that his back disorder began in 1970.  He indicated that he began to have low back pain after injuring his low back playing football in service.  He stated that his back would go out on several occasions and that at the time of the exam the Veteran complained that he had a moderate aching type pain to the mid lower lumbar area.  The Veteran denied flare-ups of the low back and did not have any functional impairments.  He indicated that his condition has gotten progressively worse.  Physical examination was normal with the exception of reduced motion and pain with motion.  X-ray examination revealed degenerative narrowing at the lumbosacral junction.  After physical examination the Veteran was diagnosed with degenerative arthritis of the lumbosacral spine.  The examiner rendered the opinion that the Veteran's lumbar spine disorder was less likely than not related to the Veteran's active service because the Veteran's service treatment records did not reveal any complaint or treatment for any back disorder.

The Board finds that entitlement to service connection for a low back disorder is not warranted.  The Board acknowledges that the Veteran is currently diagnosed with degenerative arthritis of the spine.  In addition, the Board acknowledges that the Veteran has reported that he injured his back while playing football in service and that the Veteran has reported that he has had back pain since service and notes that the Veteran is competent to provide these reports.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder, and the Veteran's post service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder until March 1996, many years after separation from service.  Upon examination in April 2010 the examiner reported that the Veteran indicated that he injured his back while playing football in service and that the Veteran reported that his back disorder had become progressively worse.  After physical examination of the Veteran, including an X-ray, the Veteran was diagnosed with degenerative arthritis of the lumbosacral spine.  However, the examiner rendered the opinion that the Veteran's degenerative arthritis was less likely as not related to the Veteran's active service because the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for any back disorder.  As the preponderance of the evidence is against a finding that the Veteran's degenerative arthritis of the lumbosacral spine is related to the Veteran's active service, including the Veteran's report of injuring his back in service while playing football, or that it manifested to a compensable degree within one year after separation from service, entitlement to service connection for a low back disorder is denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran seeks entitlement to service connection for essential hypertension.  He contends that he has been treated for hypertension since separation from service in 1968, and that his service-connected diabetes mellitus permanently aggravates his essential hypertension.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.

In December 1986 the Veteran was diagnosed with borderline hypertension.  In October 1994 the Veteran was diagnosed with hypertension.  The Veteran's post service treatment records dated since October 1994 reveal consistent diagnosis and treatment for hypertension.

In April 2010 the Veteran was afforded a VA examination during which he reported that his hypertension began in 1970, and that although he could not remember being treated for hypertension in service; he indicated that he was placed on medications for hypertension shortly after separation from service.  The Veteran denied headaches, nose bleed or cardiovascular accident, myocardial infarction, congestive heart failure, cardiomyopathy, or arrhythmia.  Blood pressure was managed with medication.  The examiner noted that the Veteran's blood pressure was elevated and under poor control.  The Veteran indicated that the condition had become progressively worse, and that he was treated with medication and surgery.  The examiner noted that the Veteran had no history of hypertensive renal disease, stroke/transient ischemic attack related to hypertension, nosebleed related to hypertension, headache related to hypertension.  Physical examination revealed blood pressure readings of 175/113, 167/105, and 159/96.  After physical examination the Veteran was diagnosed with hypertension, and the examiner rendered the opinion that the Veteran's hypertension was less likely than not related to the Veteran's active service because the Veteran's service treatment records did not reveal any complaint or treatment for any hypertension.  However, the Board notes that the examiner did not render an opinion regarding whether the Veteran's current hypertension disability is permanently aggravated by the Veteran's service-connected diabetes mellitus or comment upon whether the Veteran's hypertension may have manifested within one year after separation from service.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must comment on the Veteran's hypertension in service and within one year after separation from service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present is related to or had its onset during service.

The examiner shall also opine as to whether it is at least as likely as not that any hypertension found to be present was either (a) caused by, or (b) is aggravated (permanently worsened) by the service-connected diabetes mellitus.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


